Citation Nr: 1033430	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle injury.

2.  Entitlement to service connection for the residuals of a left 
shoulder injury.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a muscle injury of the 
chest.

6.  Entitlement to service connection for residuals of renal 
trauma.

7.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and posttraumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran's active military service extended from April 1978 to 
May 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated February 2002 and October 
2004 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

In April 2008, a hearing was held before the undersigned Veterans 
Law Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A 
copy of the transcript of that hearing is of record.

Concerning the issue of whether service connection is warranted 
for a right ankle disability, the Board notes that the RO treated 
the issue as a claim subject to reopening by new and material 
evidence as there is a notice letter in the claims folder dated 
in November 1981, which notified the Veteran that his claim for a 
right ankle condition had been denied.  The rating decision and 
the records considered by the RO in its denial are not of record 
as VA is now working with a rebuilt file.  As the original 
documents are not of record, the Board will not require the 
Veteran to submit new and material evidence to reopen the claim.  
The documents are not of record through no fault of the Veteran 
and to ensure that no prejudice results to the Veteran, the claim 
will be considered on the merits.  

The issues of entitlement to service connection for the residuals 
of a entitlement to service connection for the residuals of a 
left shoulder injury; entitlement to service connection for a 
left hip disorder; and entitlement to service connection for a 
muscle injury of the chest are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record establishes that the Veteran's 
residuals of a right ankle injury are at least as likely as not 
related to the Veteran's in-service motor vehicle accident.

2.  The medical evidence of record establishes that the Veteran's 
right foot disorder is at least as likely as not related to the 
Veteran's in-service motor vehicle accident.

3.  The Veteran does not have residuals of renal trauma.

4.  The competent medical evidence associates the Veteran's 
acquired psychiatric disorder with the pain and residuals of the 
Veteran's in-service motor vehicle accident.

CONCLUSIONS OF LAW

1.  Residuals of a right ankle injury were incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  A right foot disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3.  Residuals of renal trauma were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

4.  An acquired psychiatric disorder is proximately due to the 
pain associated with the Veteran's in-service motor vehicle 
accident.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, where a Veteran served 90 
days or more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of such 
service, such diseases shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Evidence of 
a temporary flare-up, without more, does not satisfy the level of 
proof required to establish an increase in disability.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A.  Residuals of a Right Ankle Injury

The Veteran seeks entitlement to service connection for residuals 
of a right ankle injury.  The Veteran's service treatment and 
personnel records reveal that the Veteran was the driver of a 
motorcycle in a motor vehicle accident in September 1978.

In March 2001 the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  The Veteran reported that he 
had been in a motor vehicle accident in service and that he had 
right foot pain.  Upon physical examination the Veteran was noted 
to have no abnormalities of the ankles.  After examination the 
Veteran was not diagnosed with any right ankle disorder.

In a statement dated in May 2003, Dr. D.J. diagnosed the Veteran 
in part with chronic pain syndrome, status post right ankle 
injury.  The physician rendered the opinion that the "current 
medical manifestations are more likely than not all directly 
related to the motor vehicle accident."

In a VA treatment note, dated in September 2004, the Veteran's 
right ankle was noted to be tender without erythema or increased 
heat.  X-rays of the right ankle were ordered.  Subsequently, in 
October 2004 the Veteran complained of right ankle pain and was 
diagnosed with ankle pain and prescribed a cane "[g]iven the 
possibility of a bone fragment on X-ray."  In August 2005 the 
Veteran was diagnosed with recurrent subluxation of the peroneal 
tendon of the right ankle.

In February 2010 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that he was injured in a motor 
vehicle accident in 1978 and that he has had right ankle problems 
since that time.  The Veteran indicated that he was treated for 
his right ankle disorder with bracing.  Physical examination of 
the right ankle revealed that the ankle was tender with normal 
angulation.  An X-ray of the right ankle revealed a normal right 
ankle.  After examination the Veteran was diagnosed with chronic 
residuals of a right ankle sprain.  The examiner rendered the 
opinion that the Veteran's right ankle disorder was at least as 
likely as not a residual of the injuries sustained as a result of 
a motor vehicle accident in during service in 1978.

The Board finds that entitlement to service connection for 
residuals of a right ankle injury is warranted.  The Veteran is 
currently diagnosed with chronic residuals of a right ankle 
sprain and has been diagnosed during the period on appeal with 
recurrent subluxation of the peroneal tendon of the right ankle.  
The Veteran sustained multiple injuries in service as a result of 
a motor vehicle accident.  After examination in February 2010, 
the Veteran's diagnosed right ankle disorder was found to be at 
least as likely as not related to the Veteran's injuries 
sustained in a motor vehicle accident in service.  In addition, 
the Veteran has credibly reported continuity of symptoms since 
the injury.  As such, entitlement to service connection for 
residuals of a right ankle injury is granted.

B.  Right Foot Disorder

The Veteran seeks entitlement to service connection for a right 
foot disorder.  As noted above, the Veteran service treatment and 
personnel records reveal that the Veteran was the driver of a 
motorcycle in a motor vehicle accident in September 1978.

In March 2001 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that he experienced pain in 
his right foot.  Upon examination the Veteran was noted to have 
no abnormalities of the feet.  After examination the Veteran was 
not diagnosed with any right foot disorder.

In a private treatment note, dated in May 2003, the Veteran was 
noted to have right foot and ankle pain as a result of his 
accident in 1978.  The physician noted that the Veteran's service 
treatment records were not available for review.  The physician 
noted that the "preponderance of the medical history and 
physical exams indicates that, more likely than not, his current 
physical pain syndromes are medically related to his 1978 chest 
wall and shoulder and ankle injury."  The physician diagnosed 
the Veteran with chronic pain syndrome, status post right ankle 
injury, and right chest wall pain secondary to post traumatic 
intercostals neuralgia and neuropathy and rendered the opinion 
that the Veteran's current medical manifestations are more likely 
than not all directly related to the motor vehicle accident.

In VA treatment records dated in September 2004 and August 2005 
the Veteran was diagnosed with osteoarthritis of the first 
metatarsalphalangeal (MTP) joint of the right foot.  

In February 2010 the Veteran was afforded a VA C&P foot 
examination.  The Veteran reported that he injured his right foot 
in a motorcycle accident in service.  Upon physical examination 
the Veteran's right foot, the Veteran was noted to have no 
appreciable range of motion of the first MTP joint.  The Veteran 
was also noted to have swelling and tenderness at the MTP.  The 
MTP joint was noted to be plantarflexed hallux and to have 
minimal motion.  X-ray examination of the right foot revealed 
severe degenerative joint disease of the right first MTP joint.  
The Veteran was diagnosed with degenerative joint disease of the 
first MTP joint and hallux rigidus.  The examiner rendered the 
opinion that the Veteran's right foot disorder is at least as 
likely as not related to the Veteran's in service motorcycle 
accident.  The examiner provided the rationale that if the foot 
was pinned or injured during the accident his degenerative joint 
disease could have been a result based upon the radiographic 
appearance and the clinical evidence.  In addition the examiner 
noted that the medical text and literature supports that an acute 
injury can be the cause of severe degenerative joint disease of 
the first MTP joint.

The Board finds that entitlement to service connection for a 
right foot disorder is warranted.  The Veteran's service 
treatment and personnel records reveal that the Veteran was 
injured in a motor vehicle accident in service.  The Veteran is 
currently diagnosed with severe degenerative joint disease of the 
first MTP joint of the right foot and after examination in 
February 2010, the examiner rendered the opinion that the 
Veteran's right foot disorder is at least as likely as not 
related to the Veteran's in-service motorcycle accident if the 
Veteran's right foot was pinned or injured in the accident.  
Although the records regarding the Veteran's treatment after the 
motorcycle accident in September 1978 are unavailable and, 
therefore, have not been associated with the claims folder, the 
Board finds the Veteran's report that he injured his right foot 
to be competent, as the Veteran is competent to report that he 
injured his foot, and credible, in light of the examiner's 
indication that the radiographic evidence is consistent with a 
traumatic injury.  He has also credibly reported continuity of 
symptoms since the injury in service.  As such, entitlement to 
service connection for a right foot disorder is granted.



C.  Residuals of Renal Trauma

The Veteran seeks entitlement to service connection for residuals 
of renal trauma.  The Veteran contends that he suffers from a 
renal disorder due to trauma incurred in a motorcycle accident in 
service.

As noted above, the Veteran's service treatment and personnel 
records reveal that the Veteran was injured as the driver of a 
motorcycle involved in a motor vehicle accident in September 
1978.

The Veteran's post service treatment records do not reveal any 
diagnosis of any renal disorder.  In March 2005 the Veteran 
underwent an ultrasound of the abdomen, including the kidneys.  
The ultrasound revealed no hydronephrosis or nephrolithiasis.

In February 2010 the Veteran was afforded a VA C&P genitourinary 
examination.  The examiner noted that the Veteran was involved in 
a motor vehicle accident in 1978 and suffered a blunt abdominal 
trauma that required emergency surgery.  However, the Veteran did 
not require a nephrectomy.  The examiner reported that from the 
Veteran's statements the Veteran suffered a urethral injury from 
a Foley catheter placement and that since that time he has had 
increased difficulty with urination.  Upon review the examiner 
noted that the Veteran did not have a history of any renal 
dysfunction or renal failure, acute nephritis, or hydronephrosis.  
The examiner reported that a February 2009 renal ultrasound was 
normal with two kidneys and no hydronephrosis.  The examiner 
diagnosed the Veteran with kidney trauma and stated that the 
Veteran had no evidence of any resultant kidney damage or 
problems from his accident in 1978.  The examiner provided the 
rationale that the Veteran had a normal creatinine, glomerular 
filtration rate (GFR), ultrasound, and urinalysis.  He stated 
that the Veteran had urethral trauma but that it has not resulted 
in any blockage to the kidney or damage to the kidney.

The Board finds that entitlement to service connection for 
residuals of renal trauma is not warranted.  The Veteran's 
service treatment and personnel records reveal that the Veteran 
was injured in a motorcycle accident in September 1978.  However, 
there is no indication in the records that the Veteran complained 
of, was diagnosed with, or was treated for any renal disorder.  
The Veteran's post service treatment records do not reveal any 
diagnosis of any renal disorder or residual of any renal trauma 
and upon ultrasound examination in March 2005 the Veteran was 
noted to have no hydronephrosis and no nephrolithiasis.  After 
examination in February 2010 the Veteran was diagnosed the 
Veteran with kidney trauma and the examiner rendered the opinion 
that the Veteran had no evidence of any resultant kidney damage 
or problems from his accident in 1978.  The examiner based the 
opinion upon the Veteran's normal creatinine, glomerular 
filtration rate (GFR), ultrasound, and urinalysis results.  As 
there is no evidence associating any current residuals of renal 
trauma to the Veteran's active service, including the Veteran's 
in-service motorcycle accident, entitlement to service connection 
for residuals of renal trauma must be denied.  The Board has 
considered the Veteran's statement that he has a kidney problem 
that is related to service but finds that it is outweighed by the 
more probative medical evidence which shows that he does not have 
a kidney disability.  The medical opinion was based on a physical 
examination and testing and it outweighs the Veteran's lay 
statements that he has a disability.  Moreover, the Board finds 
that the Veteran, while competent to report symptoms such as 
difficulty urinating, is not competent as a lay person to 
diagnose a kidney disability.  

The Veteran has asserted that the examination was inadequate in 
an April 2010 statement but he did not explain how.  In that 
regard, the Board notes that the examiner considered the 
Veteran's reported symptoms and conducted a physical examination 
with testing in reaching the opinion that the Veteran did not 
have a kidney disorder.  Accordingly, the Board finds that the 
examination was adequate.  

In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



D.  Psychiatric Disorder

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The Veteran 
contends that his PTSD is due to the accident in service.

The Veteran's service treatment and personnel records do not 
reveal any complaint, diagnosis or treatment for any psychiatric 
disorder.

In April 1985 the Veteran was afforded a VA C&P examination.  
After psychiatric examination the Veteran was noted to have "no 
psychiatric symptomatology noted at the present time."  The 
Veteran was not diagnosed with any psychiatric disorder.

In February 2001 the Veteran was afforded a VA C&P psychiatric 
examination.  No psychiatric history was reported regarding the 
Veteran.  After examination the Veteran was not diagnosed with 
any psychiatric disorder.

In July 2004 the Veteran was noted to have symptoms of PTSD.  In 
November 2004 the Veteran was diagnosed with depression.  In June 
2005 the Veteran was diagnosed with depression and PTSD. 

In February 2010 the Veteran was afforded a VA C&P psychiatric 
examination.  The examiner noted that the Veteran had the 
stressor of being in a motor vehicle accident.  After examination 
the Veteran was diagnosed with major depressive disorder, 
recurrent, moderate without psychotic features.  The examiner 
rendered the opinion that the Veteran's major depressive disorder 
is at least as likely as not due to or aggravated by the 
significant physical pain associated with the injuries sustained 
in the Veteran's motor vehicle accident.

The Board finds that entitlement to service connection for an 
acquired psychiatric disorder is warranted.  Although the 
Veteran's service treatment and personnel records do not reveal 
any complaint, diagnosis, or treatment for any acquired 
psychiatric disorder, the Veteran has been diagnosed post service 
with PTSD and depression.  After examination in February 2010, 
the Veteran was diagnosed with major depressive disorder and the 
examiner rendered the opinion that the Veteran's major depressive 
disorder is at least as likely as not due to or aggravated by the 
significant physical pain associated with the injuries sustained 
in the Veteran's motor vehicle accident.  There is no competent 
and probative evidence to the contrary.  As such, entitlement to 
service connection for an acquired psychiatric disorder is 
granted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify with respect to the renal disorder 
claim was satisfied by way of a letter sent to the appellant in 
April 2001 that fully addressed all notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim of 
entitlement to service connection for residuals of renal trauma, 
such error was harmless given that service connection is being 
denied, and hence no rating or effective date will be assigned 
with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained pertinent VA treatment 
records.  The Veteran submitted treatment notes from Slidell 
Memorial Hospital and Dr. D.J., and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.

VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration.  Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  In this respect, the Veteran has reported 
that he was first granted and then denied entitlement to SSA 
disability benefits.  An attempt was made to obtain the records 
regarding the Veteran's application for SSA benefits.  In a 
response dated in April 2010, the SSA indicated that after a 
thorough search they were unable to locate the Veteran's records 
and that further efforts to do so would be futile.  

The Veteran reported that he received treatment by Dr. S at the 
Covington Orthopedic Clinic.  An attempt was made to obtain the 
Veteran's treatment records from Dr. S at the Covington 
Orthopedic Clinic.  However, in a response letter, dated in March 
2001, the Covington Orthopedic Clinic responded that as the 
records were more than six years old they were no longer 
retained.

The Veteran reported that he received treatment at Keesler Air 
Force Base (AFB).  An attempt was made to obtain the Veteran's 
treatment records from this unit.  However, in a letter received 
in October 2001, the 81st MDOS/SGORO at Keesler AFB responded 
that they do not have any records regarding the Veteran.

Therefore, to Board finds that VA has complied with the duty to 
assist in attempting to obtain the records regarding the 
Veteran's SSA benefits application.  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require strict 
adherence to technical requirements and impose additional burdens 
on VA when there was no benefit flowing to the claimant).

In addition, the Board notes that the Veteran was informed of the 
unavailability of these records in a Statement of the Case, dated 
in June 2004, and a Supplemental Statement of the Case, dated in 
April 2010, pursuant to 38 C.F.R. § 3.159.

The appellant was afforded a VA medical examination in February 
2010.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In regard to the claims of entitlement to service connection for 
residuals of right ankle injury, entitlement to service 
connection for a right foot disorder, and entitlement to service 
connection for an acquired psychiatric disorder, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for a right ankle disorder is 
granted

Entitlement to service connection for a right foot disorder is 
granted.

Entitlement to service connection for renal trauma is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is granted.


REMAND

The Veteran seeks entitlement to service connection for a left 
shoulder disorder, left hip disorder, and residuals of a muscle 
injury of the chest.  The Veteran contends that his current 
shoulder, hip, and chest disorders are related to his injuries 
sustained in a motor vehicle accident in service in September 
1978.

As noted above, the Veteran's service treatment and personnel 
records reveal that the Veteran was injured as the driver of a 
motorcycle involved in a motor vehicle accident in September 
1978.

This case was previously before the Board in June 2008 and was 
remanded for the RO to conduct a VA C&P examination to determine 
the etiology of the Veteran's left shoulder disorder, left hip 
disorder, and residuals of a muscle injury of the chest.  The 
remand requested that the examiner render an opinion regarding 
whether the Veteran's disorders were related to the Veteran's in 
service motor vehicle accident.

In February 2010, the Veteran was afforded VA C&P joint, nerves, 
and muscles examinations.  After the VA joint examination the 
Veteran was diagnosed with chronic bursitis of the left hip, mild 
degenerative arthritis of the left hip, degenerative changes in 
the glenohumeral joint, and chronic bursititis of the left 
shoulder.  Although the examiner stated that there were no 
records of treatment for the left shoulder or left hip 
immediately after the Veteran's in service accident and for two 
years thereafter, the examiner did not render an opinion 
regarding whether the Veteran's current disorders may be related 
to the Veteran's accident or active service. 

The Court has held "that a remand by . . . the Board confers on 
the Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Accordingly, the Veteran's claims of 
entitlement to service connection for a left shoulder and left 
hip disorders must be remanded for an opinion to be rendered 
regarding whether the disorders are related to the Veteran's 
active service, including the Veteran's in-service motor vehicle 
accident. 

Pursuant to the June 2008 Board remand, in February 2010 the 
Veteran was afforded a VA C&P muscles examination.  Upon physical 
examination the Veteran was noted to have bone damage, manifested 
by a palpable depressed area of abdominal muscle where the rib 
was removed from the right lower rib cage, and to have limitation 
of motion of a joint due to muscle injury.  After examination the 
Veteran was diagnosed with status post muscle injury 1978.  
However, the examiner stated that there is no objective data of 
any residuals of injuries sustained by the Veteran as a result of 
the motorcycle accident and that the examiner stated that the 
disability from the chest scars and the pneumothorax have already 
been service-connected.  In addition, the examiner further 
stated that it is at least as likely as not that there are other 
residuals of injuries sustained by the Veteran as a result of the 
motorcycle accident during service. 

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As the February 2010 is internally inconsistent as it 
states that the Veteran has physical evidence of a chest injury, 
diagnosed the Veteran with status post muscle injury 1978, and 
rendered the opinion that it is at least as likely as not that 
there are other residuals of injuries sustained by the Veteran as 
a result of the motorcycle accident during service, although at 
the same time stating that there is no objective data of any 
residuals of injuries sustained by the Veteran as a result of the 
motorcycle accident, the Board finds that the Veteran must be 
afforded another VA examination regarding his residuals of a 
chest muscle injury.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since November 2009.  See 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since November 2009.

2.  Thereafter, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any left hip, left shoulder, 
and/or residuals of a chest muscle injury 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
consider the Veteran's report regarding the 
onset and continuity of symptomatology and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any left hip, left 
shoulder, and/or residuals of a chest 
muscle injury found to be present is 
related to or had its onset during service, 
and particularly, to his in-service motor 
vehicle accident.  The rationale for all 
opinions expressed should be provided in a 
legible report.  

3.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


